Citation Nr: 0025820	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dermatitis of the fingers of the left hand.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of a right inguinal hernia, post-operative.

3.  Entitlement to service connection for a left inguinal 
hernia, postoperative.

4.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to December 
1947 and from January 1953 to January 1955.  He also had 
service in the reserves and/or National Guard.  His awards 
and decorations included the Parachutist's Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for dermatitis of the fingers of the left hand, 
and entitlement to service connection for the residuals of a 
right inguinal hernia, postoperative, are the subject of a 
Remand following the Order section of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
inguinal hernia, post-operative is not plausible.

2.  The claim of entitlement to service connection for 
bilateral hearing loss disability is not plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
inguinal hernia, post-operative, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The threshold question for consideration is whether the 
veteran's claim is well grounded.  Section 5107(a) of title 
38, U.S. Code, provides in pertinent part, a person who 
submits a claim for benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court)  has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). "The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993). 

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Where the 
determinative issue involves medical causation, competent 
medical evidence that the claim is plausible or possible is 
required in order for the claim to be well grounded.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  If a claim is not well 
grounded, VA has no duty to assist in the development of that 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy, 1 Vet. App. at 81.

I.  Left Inguinal Hernia

The veteran's service medical records are completely negative 
for any complaints or clinical findings of a left inguinal 
hernia.  Indeed, during his service separation examination in 
January 1955, his abdomen and viscera were reportedly normal, 
and there was no evidence of a hernia.  

The presence of a left inguinal hernia was not clinically 
recorded until January 1956, when the veteran underwent 
corrective surgery for that disorder.  Although the veteran 
now maintains that such disability was the result of 
standing, lifting, and straining in service, there is 
absolutely no competent evidence to support his theory of the 
case.  In this regard, it must be emphasized that he is not 
qualified to render an opinion which requires medical 
expertise.  Espiritu.  Accordingly, there is no plausible 
basis for service connection; and therefore, the claim is not 
well grounded.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran and in the Statement of 
the Case (SOC).  Moreover, the veteran has not cited any 
outstanding evidence which could support his claim.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render the claim well grounded.

II.  Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Again, the threshold question is whether the veteran's claim 
is well grounded.  The veteran's service medical records are 
completely negative for any evidence of hearing loss 
disability in either ear.  Such disability was not clinically 
recorded until October 1998, when a bilateral hearing loss 
disability was noted on audiologic testing at Birmingham 
Otology Center.  Although the veteran maintains that such 
disability is the result of noise exposure while he was a 
weapons instructor in service, there is no competent evidence 
that such disability is related to service in any way.  
Espiritu.  Absent competent evidence of a nexus to service, 
there no plausible basis for service connection for hearing 
loss disability.  Accordingly, the claim is not well 
grounded. 

In arriving at this decision, the Board remains mindful that 
the VA has a duty to inform the veteran of the evidence 
necessary to render the claim well grounded.  Robinette.  As 
noted above, however, the Board concludes that it is 
unnecessary to do so in this case, because VA has already 
provided such information in evidence requests to the veteran 
and in the Statement of the Case (SOC) and because the 
veteran has not cited any outstanding evidence which could 
support his claim. 


ORDER

Entitlement to service connection for a left inguinal hernia, 
postoperative, is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

During the pendency of the appeal of the issues of whether 
new and material evidence has been received to reopen the 
claims of entitlement to service connection for dermatitis of 
the fingers of the left hand, and entitlement to service 
connection for postoperative residuals of a right inguinal 
hernia, the U.S. Court of Appeals for the Federal Circuit 
issued a decision that altered the standard used to determine 
whether evidence is "new and material."  Specifically, 
requirement of a reasonable possibility that the new evidence 
would result in a change in outcome, as set forth in Colvin 
v. Derwinski, 1 Vet.App. 171 (1991), was found to be more 
stringent than, as well as inconsistent with, the pertinent 
regulation.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to Hodge, "new and material evidence" is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. § 
3.156(a) (1999); Hodge.  Both the decision on appeal, as well 
as the Statement of the Case issued to the veteran and his 
representative, refer to the Colvin standard which has been 
outlawed.  Accordingly, the new and material evidence issues 
on appeal must be considered pursuant to the Hodge standard.  
See Karnas v. Derwinski, 1 Vet.App. 308 (1991).

In view of the foregoing, the case is hereby Remanded for the 
following action:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
dermatitis of the fingers of the left 
hand, and the issue of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for post-operative residuals 
of a right inguinal hernia, pursuant to 
the Hodge standard, and without reference 
to, or consideration of, the outlawed 
Colvin standard with regard to change in 
outcome.  Special consideration should be 
given to the provisions of 38 C.F.R. 
§ 3.156(c).  

2.  If the benefits sought are not 
granted, the RO should issue the veteran 
and his representative a Supplemental 
Statement of the Case (SSOC) reflecting 
readjudication of the issue of whether 
new and material evidence has been 
presented to reopen a claim of 
entitlement to service connection for 
dermatitis of the fingers of the left 
hand, and the issue of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for post-operative residuals 
of a right inguinal hernia, pursuant to 
the Hodge standard, and without reference 
to, or consideration of, the outlawed 
Colvin standard with regard to change in 
outcome.  The supplemental statement of 
the case should reflect consideration 
given to the provisions of 38 C.F.R. 
§ 3.156(c).  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond to the 
SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


